﻿I
bring cordial greetings to the authorities of the United
Nations and to all the Heads of State and representatives
here with us. This session of the General Assembly,
which will address the theme of the settlement of
disputes by peaceful means, offers us an opportunity
to reflect on the course of the history of our countries
and humankind, and to showcase the issues that the
world’s peoples need to solve. The peaceful settlement
of conflicts is an essential part of how we strengthen
our democratic institutions and the rule of law in a
world that has not yet consolidated peace.

For various reasons that we need not go into,
we are witnessing violations of the principle of
non-interference — through various mechanisms
that are not necessarily military — of our countries’
constitutions and our own international treaties, as well
as various manifestations of intolerance, xenophobia
and other attitudes that provoke violence and foment
conflict. Hard as it is to believe, we still see political
parties, leaders, intellectuals and representatives of the
media who continue to see global realities through Cold
War eyes, as if the last half-century had not produced
enormous changes in the international political map.
Such outdated positions hinder the progress of our
peoples and nations in strengthening and broadening
their democratic borders. My country, El Salvador, is a
clear example of such contradictions, finding itself as
it does stuck between a process that is strengthening
the rule of law and the persistence of conservative
forces that still entertain the fantasy of communism.
I bring these thoughts to this forum because I
believe that El Salvador’s young democracy is a good
example of how to settle disputes through dialogue. It
is also a good example of structures that are mired in
backwardness, privilege and the Manichaean view that
belongs to the Cold War. As is well known, El Salvador
endured a long armed conflict that lasted 12 years and
cost more than 80,000 lives. Our emergence from
that conflict has been a model of the effectiveness of
dialogue and negotiation for my country and the entire
world.
We took a giant step forward as a nation
20 years ago when, on 16 January 1992, we signed the Chapultepec, Mexico, peace accords that brought the
armed conflict to a definitive end. The United Nations
itself acted as mediator; the then Secretary-General,
Mr. Javier Pérez de Cuellar, in consultation with the
Security Council, appointed the Peruvian diplomat
Álvaro de Soto as mediator. I would like, if I may, to
pay tribute to Mr. De Soto’s work, as it is an example of
how even exceedingly difficult disputes can be settled
through dialogue. In that regard, he proved to be a true
architect of peace. We can say that, beginning in 1992,
Salvadorans launched a new process that has gradually
consolidated our democracy and created modern
institutions.
Three years ago El Salvador passed another
milestone signaling a step forward in the strengthening
of our democracy. After 20 years of Governments led by
the same political forces, we witnessed a political change
that brought in the current Government to administer the
State. This was not simply a change of political party; it
opened the way to a movement of renewal that has been
expressed in various issues of enormous importance
for the rule of law and for reinforcing the work of
our democratic institutions. The long-term control of
our country’s Government by a single political party
for two decades gave absolute power to a small group
over the organs of State — executive, legislative and
judicial — and over other institutions such as the Court
of Accounts, the Office of the Prosecutor General and
the Public Ministry, among others.
As change and the break with absolute control
took place, they began to permit genuine independence
in the branches of Government, which in turn began
to lead to the genuine f lowering of democracy that
the people had demanded. Those changes, far from
changing the rules of the game, effectively guaranteed
judicial certainty and eliminated the privileges that
had protected Governments in the past. On behalf
of the State, the Government asked for forgiveness
for the crimes committed by State agents during the
armed conflict, and has undertaken and continues to
undertake concrete efforts to make moral and material
reparations to the victims of barbaric atrocities and
their families. This was a debt to the Salvadoran people
and the international community that had not been
settled by previous Governments.
Not long ago, our country experienced an
institutional crisis whose nature and scope were
very different from those of the armed conflict, but
nonetheless put Salvadoran democracy to the test.
I am referring to the recent crisis that arose between
the constitutional chamber of the Supreme Court of
Justice and the Legislative Assembly in my country. At
no time did the crisis cause political instability; rather,
it brought two State bodies in conflict and, in that
respect, it was an example of the independence of those
two branches of Government in our country today.
The conflict, arising from different and conflicting
interpretations of the Republic’s Constitution, lasted
almost five months. It was a protracted crisis that
generated opposing positions within our country, and
the lack of agreement between the parties drove the
Legislative Assembly to call for a settlement through
the Central American Court of Justice. The conflict and
that decision of the parliamentary majority set off strong
reactions from groups on either side. Unfortunately,
it was also exploited by foreign groups, including by
campaigning United States senators who blew the
conflict out of proportion without understanding it
fully.
Therefore, with no agreement to resolve the crisis,
the President of the Republic offered to mediate and
facilitate the dialogue. After 17 long days of meetings
with representatives of the different political camps in
the Legislative Assembly, the longed-for agreement was
finally reached. In the end, that agreement led to the
appointment of a new President of the Supreme Court
of Justice and the normalization of the administration
of justice in our country.
I wished to share with the Assembly this brief
sketch of events in order to underscore that once again
El Salvador was able to find a felicitous solution to an
institutional crisis through dialogue and as the fruit of
negotiation. In short, it was a new triumph of the young
and ever-stronger Salvadoran democracy. Of course,
many challenges lie ahead, such as that of promoting
a process of constitutional reform that will lead to an
unequivocal interpretation of our Magna Carta so that
we do not once again suffer conflicts such as the one
we saw recently. We also must move to update State
institutions in the light of what we have learned over
the past two decades.
El Salvador resolved on its own an institutional
conflict that in other eras would have led to coups
d’état and breaches of constitutional order with serious
human, economic, political and social consequences for
countries that suffered such situations. We found the
solution through dialogue, which is a fine example of
the theme for this session of the General Assembly. At the same time, we are aware that the strengthening of
democratic processes — which, happily, is the one-way
road on which Latin America is now travelling — should
bring profound changes in the economic and social
structures of our countries, which must clearly be based
on the rule of law.
The fact that there are people who are marginalized
and excluded from the progress and goods that only a
small portion of humankind is able to enjoy remains
an open wound that we cannot and should not continue
to tolerate. We live from crisis to crisis, ever more
frequent and ever deeper, which lead to a system and
models based essentially on the accumulation of wealth
in the hands of a tiny minority, leaving large majorities
in poverty and backwardness. The phenomenon of
migration, which we once addressed in this forum, is
the child of that planet-wide inequality and an striking
ref lection of the need to change and change quickly.
Latin America has taken important steps in that
direction. We are leaving behind a perverse model that
had impoverished our people and turned our region into
the most unfair of the planet — not the poorest, but
the most unfair. Today, we are aware that no model is
successful if it leaves out vast majorities. With all the
people involved we can achieve much, but without the
people we can achieve nothing. That is the road that we
have begun to travel in our region. Without a doubt, it
will be a difficult and long road, full of progress and
setbacks, but in the end, and I stress this, it is the only
road that will allow for certain success.
The unfair distribution of wealth and goods, the
constant aggression against the environment, and the
lack of global control over financial f lows that leads
to recurring crises — which are always paid for by the
people and never by those who are responsible — are
realities that do not arise from any ideology. The problem
is not one of ideology. These are realities that we must
change in order to establish a climate of peace and
security in which we see the domestic changes that give
our peoples better living conditions and access to the
material and cultural goods that produce progress in
our global society.
I do not wish to conclude without first alluding to
a topic that we have also addressed in this forum and
that is a source of ongoing concern for the international
community. I am referring to civic security and the
fight against organized crime and all forms of violence.
El Salvador is today the focus of the region, multilateral
organizations and the countries that historically have close ties to my country. That is due to a phenomenon
that we have been experiencing for more than half
a year and that has brought a significant drop in
violence and crime. El Salvador was the second most
violent country on the American continent until a few
months ago. We had 15 murders per day on average,
as a result of violence, crime and infighting among
criminal organizations, in particular among gangs. By
September, the average had fallen to 3.8 murders per
day. We have seen drops in other crime rates that, while
less significant, are still steady and substantial.
For the past three years, El Salvador has been
undertaking a policy of civic security that has been
bearing fruit. Recently, a truce signed between rival
gangs, with the Catholic church as intermediary and
facilitated by the Government, contributed decidedly to
that crime reduction process. However, let me also say
that if violence and organized crime are to disappear
in our countries, we must modify the conditions for
millions of young people who live without hope and
without opportunity. These are tasks that are incumbent
upon the Governments and societies of each of our
countries.
However, there is more. As we have said on other
occasions, without the strong and decided support of the
drug-consuming countries, and without an unequivocal
commitment from those large markets, we cannot wage
this good fight successfully. Central America, together
with Mexico and Colombia, have agreed upon joint
policies to wage that battle. We need the support of
the Government and people of the United States in that
battle. It is essential.
El Salvador has launched a massive campaign to
raise awareness and mobilize our people against gender
violence in the understanding that violence against
women is violence against all of society. If gender-based
violence is a problem throughout all of our societies,
it is one that we should address and that is even more
pressing in societies where there is a strong tradition of
tolerance of violence and chauvinism against women.
Governments bear the biggest responsibility, but
societies should also show solidarity and commit to
those efforts. We are certain that the differences that
divide us within our countries can be overcome only
through dialogue. That is the manner in which we must
resolve conflicts. Dialogue, consensus and agreement
are the guidelines for the road maps that will lead to
societies that are more fair and prosperous.

I should therefore like to conclude my remarks
by sending along a warm greeting to the people and
Government of Colombia for their efforts to attain a
definitive peace in their country. For several decades,
our sister Republic of Colombia has suffered an armed
conflict that has limited its possiblities and clearly
hindered its economic growth and the well-being of its
people. For that reason, the dialogue and negotiation that
have been launched by President Juan Manuel Santos
Calderón deserve the full support of the international
community, and in particular of the Latin American
countries. We congratulate the Colombian people and
wish them the greatest success on the road that they
have taken towards peace and national concord.
Along the same lines, we hail the process of
economic reforms undertaken by the sister Republic
of Cuba, which is bringing about a transformation
that is worthy of our support and encouragement. We
therefore reiterate the call we made last year in this
Hall. The blockade against Cuba must be lifted. It is
an anachronism from a past that has been overcome in
our America.
Peace, unity and change are essential values when
it comes to working for the happiness of our peoples.